        Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 1 of 26




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

JACK MILLER, et al.,

       Plaintiffs,

v.                                                Case No. SA-20-cv-00642-JKP

CHIEF JOSEPH SALVAGGIO, et al.,

       Defendants,

 SECOND AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

      NOW COME Plaintiffs, JACK MILLER, ANNABEL CAMPBELL,

MATTHEW PAESINA, LISA PESINA, M.P., and J.G., by and through their

attorneys, for their Complaint against Defendants, respectfully alleges the following:

                         JURISDICTION AND VENUE

      1.     This is a civil action for money damages brought pursuant to 42 U.S.C.

§ 1983, and the First and Fourth Amendments to the United States Constitution.

      2.     This Court has original jurisdiction over Plaintiffs’ claims presented in

this Complaint based upon the laws of the United States pursuant to 28 U.S.C. §§

1331 and 1343.

      3.     The amount in controversy exceeds Seventy-Five Thousand

($75,000.00) Dollars, excluding interest, costs, and attorney fees.

                                          1
        Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 2 of 26




      4.     The unlawful actions alleged in this Complaint took place within the

jurisdiction of the United States Western District of Texas, San Antonio Division.

      5.     Venue is appropriate in the Western District of Texas, San Antonio

division pursuant to 28 U.S.C. § 1391(b) since the Individual Defendants are

residents of Western Texas and the acts providing the legal basis for this Complaint

occurred in the City of Leon Valley, County of Bexar, State of Texas.

                                     PARTIES

      6.     The Plaintiffs, Jack Miller, Annabel Campbell, Matthew Paesina, Lisa

Garcia, M.P. and J.G., at all pertinent times were residents of the City of Leon

Valley, the State of Texas, and citizens of the United States.

      7.     Defendant Joseph Salvaggio (“Defendant Salvaggio”), was the chief of

police of Leon Valley. He has demonstrated a practice of disdain and outright

disregard for individuals’ constitutional rights. Defendant Salvaggio has a history of

unlawfully and unconstitutionally using the powers with which he has been entrusted

as a law enforcement officer and more specifically as a chief of police, to squash his

dissidents, including those whose dissidence is constitutionally protected. At all

times relevant Defendant Salvaggio was acting under the color of law.

      8.     Defendant Jim Wells #548 (“Defendant Officer Wells”), at all times

relevant, was employed as a police officer and acting under color of state law as a

law enforcement officer.


                                          2
        Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 3 of 26




      9.     Defendant Officer Anderson #502 (“Defendant Officer Anderson”), at

all times relevant, was employed as a Lieutenant police officer and acting under

color of state law as a law enforcement officer.

      10.    Defendant Officer Saucedo (“Defendant Officer Saucedo”), at all times

relevant, was employed as a police officer and acting under color of state law as a

law enforcement officer.

      11.    Defendant Officer J. Vasquez #552 (“Defendant Officer Vasquez”), at

all times relevant, was employed as a police officer and acting under color of state

law as a law enforcement officer.

      12.    Defendant Officer Brooks #521 (“Defendant Officer Brooks”), at all

times relevant, was employed as a police officer and acting under color of state law

as a law enforcement officer.

      13.    Defendant Officer King #519 (“Defendant Officer King”), all times

relevant, was employed as a police officer and acting under color of state law as a

law enforcement officer.

      14.    Defendant Officer Munoz #522 (“Defendant Officer Munoz”), all times

relevant, was employed as a police officer and acting under color of state law as a

law enforcement officer.




                                          3
        Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 4 of 26




      15.    Defendant Officer Rivera #567 (“Defendant Officer Rivera”), all times

relevant, was employed as a police officer and acting under color of state law as a

law enforcement officer.

      16.    Defendant John Doe Kirby Officers (“Defendant Kirby Officers”), at

all times relevant, were employed as police officers and acting under color of state

law as a law enforcement officers. John Doe Kirby Officers participated in the search

of Plaintiff’s home and use of excessive force but cannot be identified without

further discovery.

      17.    Defendant State Police Officer John Doe (“Defendant State Officers”),

at all times relevant, was employed as a police officer and acting under color of state

law as a state law enforcement officer.

      18.    The individual Defendants are sued in their individual capacity.

      19.    Defendant, City of Kirby, is a political subdivision of Texas.

      20.    Defendant, City of Leon Valley, is a political subdivision of the State

of Texas.

      21.     Upon information and belief, all the individually named Defendant

Officers are citizens of the United States and are law enforcement officers within the

jurisdiction of the County of Bexar and are employed by the City of Leon Valley or

the City of Kirby.




                                          4
        Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 5 of 26




      22.    On or about May 31, 2018, at the time of the events alleged in this

Complaint, all the individually named Defendants were at all times each acting in

their individual capacities, within the course and scope of their employment as police

officers and/or agents employed by the City of Leon Valley or City of Kirby, and

under the color of law.

                           FACTUAL BACKGROUND

      23.    On May 31, 2018, Plaintiff Miller was at city hall at 4:30 pm for

approximately 45 minutes, exercising his First Amendment Right to petition the

government by delivering a complaint against the police department.

      24.    Plaintiff Miller had a previous incident with the Olmos Park Police and

was “arrested for sign” due to having a fake gun. Case# 18-02879 filed by reporting

officer James Lopez #352 show that the gun was, indeed, fake.

      25.    Plaintiff Miller entered Leon Valley City Hall to deliver complaint and

notice in that the City of Leon Valley was violating Texas Government Code Sec.

411.209. WRONGFUL EXCLUSION OF HANDGUN LICENSE HOLDER.

      26.    Plaintiff Miller was required by law, under Sec. 411.209, to deliver the

complaint, document the delivery, and record various facts regarding the violation

including taking photographic evidence of the violation. This information would be

turned into the Texas Attorney General office at a later date.

      27.    Plaintiff Miller entered city hall to deliver complaint.


                                          5
        Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 6 of 26




      28.    Plaintiff Miller had a holster with a fake gun on his hip in plain sight.

      29.    Having a fake gun at city hall is not an arrestable offense.

      30.    Plaintiff Miller informed security that he was there to deliver a

complaint.

      31.    Defendant Officer Rivera asked Plaintiff Miller to stand to the side.

      32.    Defendant Officer Rivera knew the gun was fake but proceeded to file

a charge against Plaintiff anyway to institute criminal proceedings and a search of

his home.

      33.    Upon information and belief, while at city hall, Defendant Officers

Wells, Rivera, Anderson, Vasquez, Saucedo, and Salvaggio were discussing the

complaint. Defendant Officers Wells, Rivera, Anderson, Vasquez, Saucedo, and

Salvaggio knew Plaintiff was exercising protected conduct.

      34.    Defendant Officer Wells came to talk to Plaintiff Miller and asked him

to leave with his gun.

      35.    Plaintiff Miller walked out of city hall with Defendant Officer Wells.

      36.    Plaintiff Miller was instructed to put his gun in car.

      37.    Plaintiff Miller complied.

      38.    Plaintiff Miller returned to city hall and was “wanded” by Defendant

Officer Rivera and granted access to city hall.

      39.    Defendant Officer Anderson came to speak with Plaintiff Miller.


                                          6
        Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 7 of 26




      40.    Plaintiff Miller insisted on writing a complaint.

      41.    Plaintiff Miller remained on premises for 30 minutes, filing his

complaint/notice, while Defendant Officer Anderson taunted Plaintiff Miller to

engage in confrontation with Defendant Officer Anderson. Plaintiff Miller refused

to engage Defendant Officer Anderson.

      42.    Plaintiff Miller insisted that Defendant Officer Anderson get another

“more professional acting” officer to handle the complaint.

      43.    Defendant Officer Saucedo joined the group of officers inside of city

hall where Plaintiff Miller was standing and filing his complaint/notice. He shook

hands with Plaintiff Miller and took his complaint.

      44.    Plaintiff Miller went outside and smoked a cigarette with his friend,

Brian Howd, in the parking lot. After approximately 20 minutes, Plaintiff Miller and

Howd drove away, leaving Leon Valley.

      45.    Defendant Officers Rivera, Brenton, Brooks, Munoz, and King knew

Plaintiff Miller had a fake gun on his hip.

      46.    Defendant Officers King, Anderson, and Salvaggio initiated criminal

proceedings and an unlawful arrest and search of Plaintiff’s home.

      47.    Plaintiff Miller arrived home at midnight.

      48.    Defendant Officers, including but not limited to Defendants Brooks,

King, Munoz, and the State Officer, arrived at Plaintiff Miller’s home with an arrest


                                          7
          Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 8 of 26




warrant for Plaintiff Jack Miller and a search warrant for his home, accompanied by

the John Doe Kirby Police Officers and an unidentified State Police Officer, who

had the warrant and the affidavit. The search warrant did NOT authorize a “no

knock.”

      49.     Defendant Kirby officers had been briefed by Defendant Salvaggio,

amongst other Defendant officers present at the municipal building earlier that day,

on Plaintiff’s possession of a fake gun yet still carried out the unlawful warrant

procured through knowingly false statements.

      50.     Defendant Kirby officers and Defendant Salvaggio proceeded to

conduct a “No Knock” entry into plaintiff Miller’s home by first making an

unannounced entry into the open garage and then subsequent entry through a closed

interior door that leads from the garage to the kitchen. Defendant Kirby officers and

Defendant Salvaggio did NOT announce their presence or intent prior to making

entry into Plaintiff Millers’ residence. Defendant Kirby officers and Defendant

Salvaggio only yelled “police” after opening a closed door and entering the kitchen

area, pointing rifles at Plaintiffs Annabel Campbell, Matthew Pesina, Lisa Pesina

and their 2 minor children.

      51.     The sworn affidavits stated that Plaintiff Miller had entered the Leon

Valley Municipal Court facility, with a firearm. This building does not exist.




                                          8
        Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 9 of 26




      52.    According to Kelly Kuenstler, MPA, the Leon Valley City Manager,

Leon Valley does not have a courthouse.

      53.    The building Plaintiff Miller entered is built/dedicated as, and well

known to be the “Leon Valley City Hall” and The “Leon Valley Police Department”

as indicated on the exterior building signage.

      54.    The allegations in the affidavit were therefore false and the warrant was

unlawfully obtained.

      55.    The search warrant was issued at 10:30 pm on May 31, 2018 and signed

by the Bexar County Magistrate.

      56.    The warrant commanded Defendant Officers to enter and search

Plaintiff Miller’s home for a black semi-automatic hand gun, a Go Pro Camera, any

cell phone media devices used to record, computer desk top or laptop, and

photographic evidence.

      57.    Defendant Kirby officers had been briefed by Defendant Salvaggio and

other Defendant officers before they entered Plaintiff Miller’s home and pointed

their guns at everyone inside (all Plaintiffs party to this case).

      58.    Miller was charged with “Places Weapons Prohibited” in violation of

Texas Penal Code 46.03

      59.    Miller was prosecuted for the aforementioned crime and the case was

dismissed due to “insufficient evidence.”


                                            9
         Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 10 of 26




                               COUNT I
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                  (First Amendment – Retaliatory Arrest)

         60.   Plaintiffs incorporate herein all the prior allegations.

         61.   Defendant Kirby Officers, Defendant State Officers, and Defendant

Salvaggio intentionally, knowingly, maliciously, recklessly, unreasonably, and/or

gross negligently detained, handcuffed, and/or arrested Plaintiffs without any lawful

basis.

         62.   These adverse acts were done due to Plaintiff Miller’s exercise of his

First Amendment right to free speech and his right to file a formal complaint against

law enforcement at city hall.

         63.   Plaintiff Miller’s retaliatory arrest was based on Defendant Officers’

Rivera, King, Anderson and Vasquez knowing, deliberate, and reckless disregard for

the truth, wherein they made false statements and omissions that created falsehoods

that were incorporated into documents, including an affidavit and a no-knock search

warrant. Such statements were material and necessary to finding probable cause for

the false charges that were levied against Plaintiff Miller. The retaliatory arrest was

made and continued under the color of law and without proper investigation, study,

diligence, or basis. Further, the Defendant Officers had no knowledge of any fact or

circumstance which would lead a reasonable person to believe that Plaintiff Miller

committed any offense, whatsoever.


                                            10
         Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 11 of 26




         64.   All Defendant Officers intentionally arrested Plaintiff Miller and/or had

him arrested with the intention of deterring him from exercising his First

Amendment right to file a complaint at city hall.

         65.   Defendant Kirby Officers’, Defendant State Officers’ and Defendant

Salvaggio’s conduct in entering Plaintiffs’ home and aiming firearms at all of them

deprived them of their liberty without their consent, probable cause, legal

justification, just cause, or any other legally valid reason.

         66.   Plaintiffs suffered emotional injuries and pain, mental anguish,

humiliation, and embarrassment, in addition to other harms, as a result of

Defendants’ collective conduct.

                               COUNT II
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                  (First Amendment – Retaliatory Arrest)

         67.   Plaintiffs incorporate herein all prior allegations.

         68.   Defendant Kirby Officers, Defendant State Officers, and Defendant

Salvaggio intentionally, knowingly, maliciously, recklessly, unreasonably, and/or

gross negligently detained, handcuffed, and/or arrested Plaintiffs without any lawful

basis.

         69.   These adverse acts were done in retaliation to Plaintiff Miller being a

First Amendment auditor.



                                            11
       Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 12 of 26




      70.    In his role as a First Amendment auditor, Plaintiff Miller routinely

records and/or photographs police officers.

      71.    Plaintiff Miller’s retaliatory arrest was based on Defendant Officers’

Rivera, King, Anderson and Vasquez knowing, deliberate, and reckless disregard for

the truth, wherein they made false statements and omissions that created falsehoods

that were incorporated into documents, including an affidavit and a no-knock search

warrant. Such statements were material and necessary to finding probable cause for

the false charges that were levied against Miller. The retaliatory arrest was made and

continued under the color of law and without proper investigation, study, diligence,

or basis. Further, the Defendant Officers had no knowledge of any fact or

circumstance which would lead a reasonable person to believe that Plaintiff Miller

committed any offense, whatsoever.

      72.    Defendant Officers intentionally arrested Plaintiff Miller and/or had

him arrested with the intention of deterring Plaintiff Miller from engaging in First

Amendment auditor activities.

      73.    Defendant Kirby Officers’, Defendant State Officers’ and Defendant

Salvaggio’s conduct in entering Plaintiffs’ home and aiming firearms at all of them

deprived them of their liberty without their consent, probable cause, legal

justification, just cause, or any other legally valid reason.




                                           12
       Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 13 of 26




      74.    Plaintiffs suffered emotional injuries and pain, mental anguish,

humiliation, and embarrassment, in addition to other harms, as a result of

Defendants’ collective conduct.

                            COUNT III
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                (Fourth Amendment – Unlawful Entry)

      75.    Plaintiffs incorporate herein all prior allegations.

      76.    Defendant Officers, acting under color of law, violated all Plaintiffs’

constitutionally protected rights including their right to be free from unlawful entry

without probable cause, guaranteed by the Fourth Amendment.

      77.    Defendant Officer King filed a false affidavit to obtain a no-knock

warrant based upon false information provided by Defendant Officers Vasquez,

Rivera, Anderson and Wells.

      78.    At or around 12:30am, Defendant Kirby Officers, Defendant State

Officers and Defendant Salvaggio used the illegally obtained warrant as a basis for

entering the Plaintiffs’ home.

      79.    Defendant Kirby Officers, Defendant State Officers, and Defendant

Salvaggio entered the Plaintiffs’ home unlawfully.

      80.    Plaintiffs suffered emotional injuries and pain, mental anguish,

humiliation, and embarrassment, in addition to other harms, as a result of

Defendants’ collective conduct.

                                          13
       Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 14 of 26




                            COUNT IV
         VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                (Fourth Amendment – Excessive Force)

      81.    Plaintiffs incorporate herein all prior allegations.

      82.     Defendant Kirby Officers, Defendant State Officers, and Defendant

Salvaggio, acting under color of law, violated all Plaintiffs’ constitutionally

protected rights including their right to be free from excessive force.

      83.    Defendant Officer King filed a false affidavit to obtain a no-knock

warrant based upon false information provided by Defendant Officers Vasquez,

Rivera, Anderson and Wells.

      84.    At or around 12:30am, Defendant Kirby Officers, Defendant State

Officers and Defendant Salvaggio used the illegally obtained warrant as a basis for

entering the Plaintiffs’ home at the dark of night with weapons drawn.

      85.    Upon entry of the home, Defendant Kirby Officers and Defendant State

Officers aimed firearms at everyone inside, including the two minor children,

Plaintiffs M.P. and J.G.

      86.    Plaintiffs where psychologically harmed by the presence of plain-

clothed officers and other officers with SWAT-like gear and firearms barging into

the residence in the middle of the night.

      87.    Plaintiffs were held at gunpoint, before and after being handcuffed,

without regard to age, status, or reason.


                                            14
         Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 15 of 26




         88.   Defendants’ unlawful conduct deprived Plaintiffs of feeling safe and

secure in their home.

         89.   Defendant Officers are trained police officers with hundreds of hours

of firearm training among them. They understand the difference between conducting

a warrant during the day with a knock, and a no-knock warrant in the middle of the

night.    Defendant Officers understood that their conduct was likely to cause

psychological harm to Plaintiffs.

         90.   Defendants succeeded. Plaintiffs were psychologically harmed.

Without time to process what had occurred, Plaintiffs thought they were about to

endure imminent substantial harm or death.

         91.   After having time to process what occurred, re-living the raid over and

over, day to day, Plaintiffs realize that they could have been subject to imminent

substantial harm or death—especially had Defendant Officers construed any

movement or action by Plaintiffs as a threat.

         92.   Defendants knew that Plaintiffs were not committing any crime but

intended to cause psychological damage. Defendants also caused property damage.

         93.   Defendants’ actions were excessive and without any lawful basis.

         94.   Plaintiffs suffered emotional injuries and pain, mental anguish,

humiliation, and embarrassment, in addition to other harms, as a result of

Defendants’ collective conduct.


                                          15
       Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 16 of 26




                               COUNT V
            VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                 (Fourth Amendment – Malicious Prosecution)

      95.     Plaintiffs incorporate herein all prior allegations.

      96.     The elements of malicious prosecution are as follows:

      97.     A criminal proceeding commenced against the Plaintiff;

      98.     Defendant initiated or procured the proceeding;

      99.     The proceeding was terminated in the Plaintiff’s favor;

      100. The Plaintiff was innocent of the crime charged;

      101. The Defendant lacked probable cause to initiate the criminal

proceeding;

      102. The Defendant acted with malice; and

      103. The Plaintiff suffered harm as a result.

      104. Defendant Officers filed a false report to the county prosecutor,

charging Miller with having a gun on government property.

      105. The proceeding was terminated in Miller’s favor because he did not

have a real gun.

      106. Miller was innocent of the crime charged because he did not have a

real gun.

      107. Defendant Officers lacked probable cause to initiate the criminal

proceeding because they knew Miller did not have a real gun.


                                           16
          Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 17 of 26




      108. Defendant Officers acted with malice by filing a false affidavit and

obtaining a no-knock warrant.

      109. Plaintiffs suffered emotional injuries and pain, mental anguish,

humiliation, and embarrassment, in addition to other harms, as a result of Defendants

collected conduct.

                               COUNT VI
            VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                 (First Amendment – Retaliatory Prosecution)

      110. Plaintiffs incorporate herein all prior allegations.

      111. Defendant Salvaggio sought in coordination with one or more

Defendant Officers, all acting under color of law, and one or more Defendant Cities,

maliciously induced the process to charge Plaintiff Miller with a frivolous criminal

charge.

      112. Defendant Salvaggio personally knows Plaintiff Jack Miller.

Defendant Salvaggio regularly communicated with other law enforcement officials

and prosecutors about Jack Miller.

      113. Once Jack Miller filed a complaint against the Leon Valley Police

Department—the agency Salvaggio was the then-chief of police for—Defendant

Salvaggio made it his goal to go after Plaintiff Jack Miller and his family. It did not

matter that Plaintiff Miller had a constitutional right to file the complaint against the

Leon Valley Police Department.

                                           17
       Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 18 of 26




      114. Defendant Salvaggio worked in coordination with other local police

departments to compile and disburse information about Plaintiff Miller, his

activities, and his family.

      115. Plaintiff Miller arriving at Leon Valley’s multi-use building with a fake

firearm gave Defendant Salvaggio what he needed. Defendant Salvaggio then

coordinated with Defendants to facilitate obtaining a no-knock warrant and then

executing the warrant.

      116. Following the execution of the warrant, Defendant Salvaggio held one

or more meetings with prosecutors to learn what information prosecutors needed to

initiate prosecution.

      117. Defendant Salvaggio, in a coordinated effort with one or more

Defendant Officers and Defendant Cities, prepared information to produce a false

narrative that Defendant Salvaggio knew was sufficient for prosecutors to initiate

criminal prosecution against Plaintiff Miller.

      118. This adverse act was done in retaliation for Plaintiff Miller engaging in

constitutionally protected conduct as described herein, and to prevent him from

engaging in such conduct, specifically filing a complaint against the police.

      119. All of Defendant Officers’ and Defendant Cities’ adverse acts would

deter a person of ordinary firmness from continuing to engage in filing complaints

against the police in the future.


                                         18
        Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 19 of 26




Defendant Salvaggio then used the charges to suggest to other local, state, and

federal agencies that Plaintiff Miller was an agitator1 that needed to be further

investigated and prosecuted.

       120. Despite Defendant Salvaggio’s extensive efforts to target Plaintiff

Miller and his family, the charges were ultimately dismissed. Defendant Salvaggio,

in coordination with one or more Defendant Officers and Defendant Cities’, made

multiple attempts to have new charges filed or previously dropped charges refiled.

       121. Defendants’ coordinated effort and conduct to have Plaintiff Miller

prosecuted was done in retaliation and in an effort to prevent him from filing

complaints against law enforcement agencies.

       122. Plaintiffs suffered emotional injuries and pain, mental anguish,

humiliation, and embarrassment, in addition to other harms, as a result of

Defendants’ collected and chilling conduct.

                             COUNT VII
          VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
               (First Amendment – Retaliatory Prosecution)

       123. Plaintiffs incorporate herein all prior allegations. Specifically for this

County, Plaintiffs incorporate Paragraphs 112 through 120.



1
  Defendants describe Jack Miller and other First Amendment Auditors as “agitators” and attempt
to associate them with individuals that commit mass murder and kill police officers. Defendants
lack any regard for Plaintiffs’ protections afforded under the United States Constitution.
                                              19
          Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 20 of 26




      124. Defendant Salvaggio sought in coordination with one or more

Defendant Officers, all acting under color of law, and one or more Defendant Cities,

maliciously induced the process to charge Plaintiff Miller with a frivolous criminal

charge.

      125. Defendants’ coordinated effort and conduct to have Plaintiff Miller

prosecuted was done in retaliation for Plaintiff Miller engaging in constitutionally

protected activity as a First Amendment auditor.

      126. Plaintiffs suffered emotional injuries and pain, mental anguish,

humiliation, and embarrassment, in addition to other harms, as a result of

Defendants’ collected and chilling conduct.

                              COUNT VIII
            VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                          (Failure to Intervene)

      127. Plaintiffs incorporate herein all prior allegations.

      128. Each of the above counts in this suit named Defendants, under color of

law, were either working in concert with one another to deter Plaintiff Miller from

engaging in constitutionally protected activity

      129. Even if not all Defendant Officers acted in concert, none of the

Defendant Officers intervened to stop the unlawful conduct of one or more of the

acting Defendant Officers.



                                         20
       Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 21 of 26




      130. Specifically, Defendant Officers Brooks, King, and Munoz were aware

that Officer Rivera’s affidavit for the warrant was false when it alleged that Plaintiff

Miller had a real gun. Defendant Officers Brooks, King, and Munoz had an

opportunity to prevent the harm but failed to do so when they executed the warrant

they knew was defective. These officers acquiesced in the conduct.

      131. Defendant Officers Brooks, King, and Munoz failed again to intervene

when they observed other officers holding Plaintiffs at gunpoint during the unlawful

raid. Defendant Officers had a reasonable opportunity to prevent the harm but failed

to do so when they engaged in similar conduct or continued to execute the bad

warrant.

      132. One or more Defendant Officers again failed to intervene when one or

more of the Officers were aware of Defendant Salvaggio’s efforts to initiate

retaliatory prosecution against Plaintiff Miller. One or more Defendant Officers had

a reasonable opportunity to intervene and prevent the harm but failed to do when

they either ignored Defendant Salvaggio’s conduct or contributed to it by assisting

him and other Defendant Officers in pursuing the retaliatory prosecution.

      133. Plaintiffs suffered emotional injuries and pain, mental anguish,

humiliation, and embarrassment, in addition to other harms, as a result of

Defendants’ collected and chilling conduct.




                                          21
       Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 22 of 26




                             COUNT IX
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
                            (Conspiracy)

      134. Plaintiffs incorporate herein all prior allegation

      135. Each of the above counts in this suit named Defendants conspired with

one another to commit each count to deter Plaintiff Miller from engaging in

constitutionally protected activity.

      136. Plaintiffs suffered harm as a result.

                                   COUNT X
           VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983
            (Municipal Liability – Unlawful Policy / Failure to Train)

      137. Plaintiffs incorporate herein all prior allegations.

      138. A municipality is liable under 42 U.S.C. § 1983 if the acts that violated

a person’s right were undertaken pursuant to the municipality’s policies and

customs.

      139. Defendants Leon Valley and Kirby directly caused the constitutional

violations suffered by Plaintiffs, and is liable for the damages caused as a result of

the conduct of the individual Defendants. The conduct of the individual Defendant

officers was a direct consequence of the policies and practices of Defendant City.

      140. At all times relevant in this complaint, direct and proximate cause of

the damages and injuries complained of were caused by policies, practices and /or



                                         22
       Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 23 of 26




customs developed, implemented, enforced, encouraged, and sanctioned by

Defendant City, including the failure:

           a. To adequately supervise and train its officers and agents, including

              individual Defendants, thereby failing to adequately discourage further

              constitutional violations on the part of its police officers;

           b. To properly and adequately monitor and discipline its officers,

              including individual Defendants; and

           c. To adequately and properly investigate citizen complaints of police

              misconduct and instead, acts of misconduct were tolerated by the

              Defendant City. Defendant City has acted with deliberate indifference

              to the constitutional rights of the Plaintiffs. As a direct and proximate

              result of the acts as stated herein by each of the Defendants, each of the

              Plaintiffs’ constitutional rights have been violated.

      141. This failure to supervise, discipline, or control its officers demonstrates

deliberate indifference to the constitutional rights of the plaintiffs and is directly

responsible for the individual defendants acting the way they did as outlined in this

lawsuit.

      142. Further the de facto unwritten policy, procedure, or custom, described

herein, including arresting individuals who engage in protected conduct for false

reasons, demonstrates deliberate indifference to the constitutional rights of the


                                           23
       Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 24 of 26




plaintiffs and is directly responsible for the individual defendants acting the way

they did as outlined in this complaint.

      143. Defendant City of Leon Valley and Defendant Salvaggio have a history

of unlawfully training and permitting officers to arrest individuals engaged in

protected conduct. Defendant Salvaggio on several occasions has encouraged the

arrest and prosecution of individuals exercising their first amendment rights.

      144. Defendant City’s supervision of the defendant officers, was deficient as

it to relates to excessive force, unlawful arrests, and unlawful searches and seizures.

Defendant City made a deliberately indifferent choice to not provide adequate

supervision of these officers to ensure that such actions are not repeated, and that is

exactly why these defendant officers were enabled and in fact emboldened to violate

the plaintiffs’ Constitutional rights as outlined herein.

      145. As a proximate result of the unconstitutional acts and omissions of

Defendant City, Plaintiffs were harmed and suffer damages for their physical,

mental, and emotional injury and pain, mental anguish, humiliation, and

embarrassment.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs demand judgment and pray for the following relief,

jointly and severally, against all Defendants:



                                           24
       Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 25 of 26




         a. Declaratory judgment that Leon Valley’s and Kirby’s policies are

             unconstitutional;

         b. Full and fair compensatory damages in an amount to be determined by

             a jury;

         c. Punitive damages in an amount to be determined by a jury;

         d. Reasonable attorney’s fees and the costs and disbursements of this

             action; and

         e. Any such other relief as appears just and proper.

                                 JURY DEMAND

      Plaintiffs hereby demand a trial by jury of all issues so triable, pursuant to

Fed. R. Civ. Pr. 38(b).

                                               Respectfully Submitted,


                                               GRABLE GRIMSHAW MORA
                                               PLLC

                                               /s/ Brandon J. Grable
                                               BRANDON J. GRABLE
                                               Texas State Bar No. 24086983
                                               brandon@ggm.law
                                               AUSTIN M. REYNA
                                               Texas State Bar No. 24118645
                                               austin@ggm.law
                                               1603 Babcock Road, Suite 280
                                               San Antonio, Texas 78229
                                               Telephone: (210) 963-5297
                                               Facsimile: (210) 641-3332

                                          25
       Case 5:20-cv-00642-JKP Document 31 Filed 08/19/21 Page 26 of 26




                         CERTIFICATE OF SERVICE

      I hereby affirm that on this 19th day of August, that the foregoing document

was filed with the Court’s CM/ECF electronic filing system, and that a copy of said

document was served upon all parties of record, via electronic service.

                                              /s/ Brandon J. Grable




                                         26
